—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 21,1994, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she refused offers of suitable employment without good cause.
*917Claimant was employed as a licensed practical nurse for a nonprofit agency which provides nursing services to private individuals and institutions. She was denied unemployment insurance benefits because she refused various assignments offered to her by her employer during the month of February 1993. Claimant contends that she was justified in refusing these assignments because she believed they involved work that she was not qualified to do. The record, however, reveals that the assignments were all licensed practical nurse cases and that while claimant believed these assignments involved work that she was not qualified to do, she did not have confirmation of this fact. Under these circumstances, we find that substantial evidence supports the Board’s decision.
Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.